PER CURIAM:
Patrick Dalton appeals the district court’s order granting the Defendant’s motion for summary judgment in Dalton’s Title VII action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dalton v. Premier Behavioral Solutions, Inc., No. 7:05-cv-00030-FL (E.D.N.C. Dec. 11, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.